                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LANCE ADAM GOLDMAN,

             Plaintiff                              Case No. 2:17-cv-14093
                                                    District Judge Gershwin A. Drain
v.                                                  Magistrate Judge Anthony P. Patti

LEE MCROBERTS,
MICHAEL DOSS,
ERICK VANDENBURG,
CHRISTOPHER WHITFORD,
SCOTT MCALLISTER,
JEROLD SCHNEIDER,
VERA CONERLY,
JAMIE BROCKWELL, and
RODNEY RICHARDSON,

          Defendants
___________________________________/

 ADDENDUM TO THE APRIL 5, 2019 OPINION AND ORDER DENYING
 SEVERAL OF PLAINTIFF’S MOTIONS and PLACING RESTRICTIONS
           ON PLAINTIFF’S FUTURE FILINGS (DE 97)

      On April 5, 2019, I entered an opinion and order denying several of

Plaintiff’s motions (DEs 70, 71, 72, 73, 74, 84, 88, 89, 91, 95) and placing

restrictions on Plaintiff’s future filings. (DE 97.) To the extent any of these

motions sought injunctive relief, they were dispositive requests, and Plaintiff

should treat the Undersigned’s related opinions as having been offered in a report

and recommendation. See E.D. Mich. LR 7.1(e)(1)(A), 28 U.S.C. § 636(b)(1)(B).

As such, Plaintiff’s attention is drawn to the related objection period, namely,
“[w]ithin fourteen days after being served with a copy, any party may serve and

file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1).

Dated: April 9, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on April 9, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




 
